UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7174


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH LOUIS HALL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:16-cr-00028-HEH-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Louis Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Louis Hall appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record and find that the district court did

not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

standard of review), cert. denied, 142 S.Ct. 383 (2021). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2